POLEN, Judge.
The City of Fort Pierce (City) appeals from a final summary judgment in favor of Reliance Insurance Company, surety for Shannon R. Ginn Construction Co., Inc., the general contractor responsible for construction of the Fort Pierce City Hall. We affirm the trial court’s final summary judgment, which was based on the court’s determination the City’s suit was barred by the applicable one year statute of limitations contained in section 255.05(2), Florida Statutes (1989). The cases cited by the trial court: Florida Board of Regents v. Fidelity & Deposit Co. of Maryland, 416 So.2d 30 (Fla. 5th DCA 1982); District School Board of Desoto County v. Safeco Ins. Co., 434 So.2d 38 (Fla. 2d DCA 1983); and Board of County Commissioners of Polk County v. Aetna Casualty & Surety Co., 604 So.2d 850 (Fla. 2d DCA 1992), remain good law and apply to the instant case.
Regarding the 1993 amendment to section 255.05(2), in the absence of any express, clear or manifest legislative intent to apply section 255.05(2), Florida Statutes (1993) retroactively, the amended statute does not apply to causes of action occurring prior to its effective date. See Homemakers, Inc. v. Gonzales, 400 So.2d 965 (Fla.1981).
AFFIRMED.
SHAHOOD, J., concurs.
GROSS, J., dissents with opinion.